DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/20/2022 has been entered. Applicant’s amendments to the claims have overcome the objection to claim 20, the 35 U.S.C. §112(b) indefiniteness rejection to claim 8 and antecedent basis issues of claim 9 – 11, as well as the 35 U.S.C. §103 rejections previously set forth in the Non-Final Office Action mailed 06/24/2022. Thereby, the objection/rejections are withdrawn.
Claims Status
	Claims 1 – 20 remain pending
	Claims 1 – 7 are withdrawn from consideration as being directed to a non-elected invention
	Claims 1, 8 and 20 are amended
In view of the amendment filed on 09/20/2022, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al. (with machine English translation of CN 111618976 A; Fu), in view of CHEN et al. (with machine English translation of CN-103572874-A; Chen1), and CHEN et al. (with machine English translation of CN-111892312-A; Chen2), and further in view of Li et al. (over machine English translation of CN-110668779-A; Li).
Regarding Claim 8. Fu discloses a method for preparation of a concrete prefabricated laminated slab (see Fu at p. 3 and p. 6, ¶1, the molding table can be transversely arranged for producing “prefabricated laminated slabs”), comprising: 
coating an interface agent in a mold (see Fu at p. 6, ¶3, and p. 12, ¶2), and then binding a reinforcement cage  in the mold (see Fu at p. 3, “binding steel bars, and installing the bound steel bars into the mold”); 
pouring concrete in the mold (Fu at p. 10, ¶1), vibrating the concrete (Fu at p. 10, ¶1, “vibrating and compacting using a vibrating table”),
carrying out curing and demolding in sequence on the concrete member to obtain a prefabricated layer (see Fu at p. 3, demolding step); and casting a laminated layer on the face of the prefabricated slab in situ (see Fu at p. 4, ¶15-18), to obtain a concrete member (“obtaining the prefabricated part,” Fu at p. 3, ¶16). 

However, Fu is silent to the method further comprising, 1) after pouring and vibrating, then pressing transverse grooves and longitudinal grooves in a concrete pouring surface by using a notch mold; and during application;
2) wherein the solid waste large-mixing-amount concrete consists of the following raw materials: 350 to 400 kg/m3 of cement, 35 to 43 kg/m3 of fly ash, 30 to 40 kg/m3 of activated iron tailings, 930 to 950 kg/m3 of tailing waste rocks, 870 to 880 kg/m3 of tailing fine sand, and 155 to 170 kg/m3 of water and 3 to 5 kg/m3 of additives; 
3) casting the laminated layer on the face, provided with the grooves, of the prefabricated layer in situ to obtain the solid waste large-mixing-amount concrete prefabricated laminated slab; 
4) wherein a concrete for casting the laminated layer is the solid waste large-mixing-amount concrete. 

However, Fu at p. 6, ¶5, discloses an exemplary implementation of the prefabricated part fixed mold table that comprises mould table (bottom mould), a model (side mould), an embedded part positioning device, a door and window, a reserved model, and “a pressing strip and the like,” analogous to the claimed “notch mold” used to press the grooves on the poured concrete.
Regarding 1) and 3):
In the same field of endeavor of methods of molding and build materials preparations/molding compositions, Chen1 discloses a method for constructing reinforced concrete composite floor slab (analogous to the claimed “prefabricated laminated slab”). Chen1 discloses that the front side of the prefabricated plates (analogous to the claimed “prefabricated layer”), is provided with a plurality of rows of lateral gutter grooves (see Fig. 5, element 5 – analogous to the claimed “transverse grooves”) and a plurality of rows of longitudinal gutter grooves (6) (Chen1 at ll. 89-91).
Chen1 discloses that the formation of the lateral and longitudinal grooves “can increase the bonding force between the prefabricated plate and the cast-in-place layer, solve the problem of small bonding force between the cast-in-place and the prefabricated panel of the ordinary laminated plate, and improve the ability of the interlayer to work together.” Chen1 at ll. 121-124. Chen1 further discloses that the mouth grooves provided on the lower prefabricated plate “can improve the ability of the new and old concrete to work together, and changes the penetration path of the floor water, and plays a good role in preventing and preventing the corrosion of the steel in the plate.” (Chen1 at ll. 151-155).
Furthermore, Chen1 discloses a cast-in-place layer being formed on the precast board by the method of casting the cast-in-place board to form a reinforced concrete laminated floor (Chen1 ll. 101-102).
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Fu’s method for preparation of a concrete prefabricated laminated slab by pressing transverse grooves and longitudinal grooves in a concrete pouring surface by using a notch mold, after pouring the concrete in the mold, and vibrating the concrete, as taught by Chen1.
One of ordinary skill would have been motivated to modify Fu’s method with a step of providing grooves on the prefabricated layer while the concrete mixture is not cured by, e.g., using the mold system and method of Chen1, since Chen1 teaches that that providing the grooves on the lower prefabricated plate “can improve the ability of the new and old concrete to work together, and changes the penetration path of the floor water, and plays a good role in preventing and preventing the corrosion of the steel in the plate.” (Chen1 at ll. 151-155).

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify FU/Chen1’s method for preparation of a concrete prefabricated laminated slab by casting the laminated layer on the face, provided with the grooves, of the prefabricated layer in situ to obtain the concrete prefabricated laminated slab, as taught by Chen1, since "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). See MPEP 2143.
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in a cast-in-place layer being formed on the precast board by the method of casting the cast-in-place board to form a reinforced concrete laminated floor, as taught by Chen1 at ll. 101-102, analogous to the claimed “casting the laminated layer on the face, provided with the grooves, of the prefabricated layer in situ to obtain the concrete prefabricated laminated slab.” See MPEP 2143, KSR Rationale “A”.

However, Fu/Chen1 is silent to 4) wherein a concrete for casting the laminated layer is the solid waste large-mixing-amount concrete. 

In the same field of endeavor of methods of molding and build materials preparations/molding compositions, Chen2 discloses a method for utilizing multiple solid wastes with large volume (Chen2, ll. 13-18),  such as iron tailings, alkali slag, and fly ash (Chen2 at ll. 61-63) in the preparation of prefabricated molded articles (see e.g., Chen2’s Example 4, ll. 198-235).
Chen2 further discloses that utilizing the multiple solid wastes with large volume (analogous to the claimed “solid waste large-mixing-amount concrete”), has the beneficial effect that it can consume a large amount of various solid wastes, including alkali slag, fly ash, iron tailings, and iron ore waste rock, by processing the solid waste through clinker preparation-cement preparation-concrete “increases the amount of solid waste, saves raw materials, relieves the pressure of solid waste accumulation, reduces environmental pollution, saves large tracts of fertile clay, turns waste into treasure, and maintains the ecological environment of the city and maintains the balance of the ecological environment.” Chen2 at ll. 131-140.

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Fu/Chen1’s method by utilizing solid waste high-mixing-amount concrete as the molding material for the prefabricated layer and the concrete for pouring the laminated layer, since Chen2 teaches that by utilizing the multiple solid wastes with large volume (analogous to the claimed “solid waste large-mixing-amount concrete”), has the beneficial effect that it can consume a large amount of various solid wastes, and “increases the amount of solid waste, saves raw materials, relieves the pressure of solid waste accumulation, reduces environmental pollution, saves large tracts of fertile clay, turns waste into treasure, and maintains the ecological environment of the city and maintains the balance of the ecological environment.” Chen2 at ll. 131-140.

As to the limitation, 2) wherein the solid waste large-mixing-amount concrete consists of the following raw materials: 350 to 400 kg/m3 of cement, 35 to 43 kg/m3 of fly ash, 30 to 40 kg/m3 of activated iron tailings, 930 to 950 kg/m3 of tailing waste rocks, 870 to 880 kg/m3 of tailing fine sand, and 155 to 170 kg/m3 of water and 3 to 5 kg/m3 of additives.
Although Fu/Chen1/Chen2 fails to specifically disclose the raw materials in the claimed quantities, Fu/Chen1/Chen2 are in the same field of endeavor and concerned with the same invention, that is,  methods for preparation of a solid waste large-mixing-amount concrete prefabricated laminated slab.
Furthermore, Chen2 discloses the composition for the concrete comprises cement (Chen2 at ll. 70), fly ash (Chen2 at ll. 63), activated iron tailings (e.g., “crush iron tailings,” Chen2 at ll. 67), tailing waste rocks (e.g., “iron ore waste rock,” Chen2 at ll. 65), fine sand (“river sand,” Chen2 at ll.76), water (Chen2 at ll. 93-95) and additives (“water reducing agents,” Chen2 at ll. 93-95). 
As per MPEP § 2144.05 (II) (A):
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.”
Fu/Chen1/Chen2 discloses the claimed invention except for the raw material quantities claimed. It would have been obvious to one having ordinary skill in the art at the time of effectively filing the invention to discover the optimum or workable ranges of Fu/Chen1/Chen2’s raw material quantities by routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
One would have been motivated to discover the optimum or workable ranges of Fu/Chen1/Chen2’s raw materials composition for the purpose of, e.g., properly sizing the amounts needed depending on the industrial application, thereby further maintaining the balance of the ecological environment, as taught by Chen2 at ll. 131-140.

However, Fu/Chen1/Chen2 is silent to the fine sand being “tailing fine sand.”

In the analogous field of endeavor of artificial sand production for use as aggregate in the manufacturing of concrete (see Li ll. 16-27), Li discloses an inorganic sand, which uses industrial solid waste (fine tailings) as the main raw material, and forms a formula similar to natural sand, which size of the gravel is capable of being controlled by “high-pressure spray molding and Morphology, then artificially synthesized inorganic sand products are obtained through autoclaving.” (Li at ll. 71-76).
Li discloses that the production process has no waste discharge and no pollution; “the resource-based utilization of solid waste produces inorganic sand with excellent performance, and provides society with high-quality construction sand while solving the problem of environmental hazards of tailings.” (Li at ll. 76-79).

It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Fu/Chen1/Chen2’s fine sand with the fine tailing sand taught by Li, since as per MPEP § 2143, "KSR" rationale B:
“A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.”
One of ordinary skill in the art would have been motivated to modify Fu/Chen1/Chen2 with the fine tailing sand of Li, since Li teaches that its production process has no waste discharge and no pollution; “the resource-based utilization of solid waste produces inorganic sand with excellent performance, and provides society with high-quality construction sand while solving the problem of environmental hazards of tailings.” (Li at ll. 76-79).


Regarding claims 15 – 18. Fu/Chen1/Chen2/Li discloses the method according to claims 8 – 11, respectively, further comprising the step of installing embedded parts in the mold according to design requirements after the reinforcement cage is bound (Fu at p. 15, ¶5).

Regarding claim 19. Fu/Chen1/Chen2/Li discloses the method according to claim 8, wherein the curing method is steam curing (Fu at p. 12, ¶1, discloses, “The concrete curing adopts steam heating curing”).

Regarding claim 20. Fu/Chen1/Chen2/Li discloses the method according to claim 8, further comprising the step of flushing a demolded prefabricated slab until the surface roughness of the prefabricated layer reaches more than 4 mm after demolding (Fu at p. 11, ¶9, discloses – inter alia – the surface of the laminated plate concrete needs to be processed into a rough surface, the roughening is generally carried out before the concrete is initially set, the roughening depth is 4-6mm).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Chen1, Chen2 and Li, as applied to claim 8 above, and further in view of Lu et al. (with machine English translation of CN-102850011-B; Lu) and Jiangshan Zhao et al. (NPL “An evaluation of iron ore tailings characteristics and iron ore tailings concrete properties”; Zhao).
Regarding claim 9. Fu/Chen1/Chen2/Li discloses the method according to claim 8, except for, wherein activated iron tailings are prepared through the following method that the iron tailings are sequentially subjected to mechanical activation and thermal activation, the time of mechanical activation is 1-1.5 hours, the temperature of thermal activation is 600-800 °C, and the time of thermal activation is 20-30 min.

In the same field of endeavor of building materials and methods for improving the activity of iron tailings (Lu ll. 15-17), Lu discloses a method for improving iron tailings activity, comprising in step 1), the mass fraction of each raw material is 60% to 80% of iron tailings, 85 20% to 35% of coal gangue and 0 to 10% of limestone, which are  pulverized by a crusher (mechanical activation), and a step 2), wherein the mixed alterations and iron tailings are placed in a high temperature furnace at a constant temperature is 500 °C to 800 °C, overlapping with the claimed “temperature of thermal activation being from 600-800 °C,” and the constant temperature calcination time is 0.5 h to 2 h, overlapping with the claimed “time of thermal activation of 20-30 min.” (See Lu at ll. 63-91). Overlapping ranges are prima facie evidence of obviousness.
Lu discloses that an advantage of his method is that “the invention adopts the solid waste coal gangue as the main alteration, which not only can effectively improve the activity of the iron tailings, but also can reduce the cost, improve the utilization rate of the solid waste, and has high social, environmental and economic benefits.” Lu at ll. 116-120.
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Fu/Chen1/Chen2/Li method by selecting the portion of Lu’s temperature of thermal activation and the portion of Lu’s time of thermal activation range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP 2131.03.
One of ordinary skill would have been motivated to pursue the modification, since Lu teaches his method has the advantage that “the invention adopts the solid waste coal gangue as the main alteration, which not only can effectively improve the activity of the iron tailings, but also can reduce the cost, improve the utilization rate of the solid waste, and has high social, environmental and economic benefits.” Lu at ll. 116-120.

However, Fu/Chen1/Chen2/Li/Lu is silent to the time of mechanical activation being 1-1.5 hours.
In the same field of endeavor of mechanical activation of iron ore tailings, Zhao discloses methods of mechanical activation of iron ore tailings (IOT),  and discloses that mechanical activation has its unique advantages including easy operability and ecological safety in all activation method (Zhao at p.4, sec. 2.3.1). 
Zhao discloses that mechanical grinding gives rise to a decrease in particle size, but points out that excessive grinding does not result in a continuous decline (Zhao at p. 4, sec. 2.3.1, ¶4). Zhao further discloses that after grinding the IOT for 20 minutes, a significant particle size decrease was observed and large particles of more than 10 µm remained after the 20 minutes, and that after 40 minutes of grinding, the particle aggregation phenomenon is observed (Zhao at p. 4, sec. 2.3.1, 2nd col.).
From Zhao’s Fig. 5, it can be appreciated that Zhao discloses the time of mechanical activation in his method was from 1.5 hours to 4 hours, overlapping with the claimed “time of mechanical activation is 1-1.5 hours.” Overlapping ranges are prima facie evidence of obviousness.

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Fu/Chen1/Chen2/Li/Lu’s method by selecting the portion of Zhao’s time of mechanical activation range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP 2131.03.
One of ordinary skill would have been motivated to pursue the modification in view of Zhao’s time of mechanical activation range as an eco-friendly activation method, since Zhao teaches that mechanical activation has its unique advantages including easy operability and ecological safety in all activation method (Zhao at p.4, sec. 2.3.1).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Chen1, Chen2 and Li, as applied to claim 8 above, and further in view of Kozakura et al. (over machine English translation of WO-1986000291-A1; Kozakura).
Regarding claim 10. Fu/Chen1/Chen2/Li discloses the method according to claim 8, wherein the additives comprise the following components: a water reducing agent (see Fu at p. 10, ¶2), except for, wherein the additives comprises cellulose ether and dextrin; and the mass of the cellulose ether is 0.1-0.2% of the mass of the water reducing agent, and the mass of the dextrin is 1-2% of the mass of the water reducing agent.

In the same field of endeavor of compositions of cement mixes, Kozakura discloses a method for preparing a cement mix (Kozakura at ll. 80-86), the cement mix comprising: a) hydraulic cement; b) one or more flocculating agents, e.g. water soluble cellulose ether, dextrin and dialdehyde starches; c) one or more water reducing agents, d) aggregate; and e) water. (Kozakura ll. 14-20).
Kozakura discloses that it is preferred that the amount of flocculating agent (water soluble cellulose ether) present is 0.01 to 0.5 % by weight (based on the dry weight of cement present), Kozakura at ll. 39-40, and the amount of water reducing agent varies depending on the efficiency of the water reducing agent and the amount needed to compensate for loss in fluidity properties due to the flocculating agent, disclosing that it is preferable that the amount of water reducing agent present is 0.1 to 2 % , more preferably 0.2 to 1.3 %, most preferably 0.2 to 1.0 ,0 by weight (based on the dry weight of cement present), Kozakura at ll. 49-53.
Kozakura discloses one advantage of this method is that fluid loss can effectively be reduced and fluidity is maintained at roughly the same level for a long period of time, and discloses that in the case of concrete, it has been found that there is “practically no slump loss” for approximately 1 hour after combined addition of the flocculating agent and the water reducing agent, and that the physical properties of the concrete are improved by the addition of the water reducing agent and the flocculating agent, for instance the resistance of concrete to segregation will be increased and the rheological characteristics and pumpability will be increased. Kozakura at ll. 97-104.
For example, in a 100 kg sample of cement, Kozakura’s mass of cellulose ether 0.01  %wt. based on the dry weight of cement, is 1 kg, and the water reducing agent being, e.g., 0.1 %wt. based on the dry weight of cement, results in 10 kg. Therefore, the mass of the cellulose ether is 0.1 %wt. of the mass of the water reducing agent, overlapping with the claimed “0.1-2% of the mass of the water reducing agent.” Overlapping ranges are prima facie evidence of obviousness.

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Fu/Chen1/Chen2/Li’s method by selecting the portion of Kozakura’s mass of the cellulose ether to the mass of the water reducing agent range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP 2131.03.
One of ordinary skill would have been motivated to pursue the modification, since Kozakura teaches that the physical properties of the concrete are improved by the addition of the water reducing agent and the flocculating agent, for instance the resistance of concrete to segregation will be increased and the rheological characteristics and pumpability will be increased. Kozakura at ll. 97-104.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Chen1 Chen2 and Li, as applied to claim 8 above, and further in view of Jiangshan Zhao et al. (NPL “An evaluation of iron ore tailings characteristics and iron ore tailings concrete properties”; ELSEVIER. Construction and Building Material, 286; Zhao), Hideaki et al. (over machine English translation of JP-5459655-B2; Hideaki) and Han et al.  (over machine English translation of CN-110792239-A; Han).
Regarding claim 11. Fu/Chen1/Chen2/Li discloses the method according to claim 8, the tailing waste rocks are continuously graded by 5-25 mm (e.g., see Chen2 at ll. 75-81).
However, Fu/Chen1/Chen2/Li is silent to, wherein 1) the fly ash is first-grade fly ash, 2) the fineness modulus of the tailing fine sand is 2.1-2.2, and 3) the average particle diameter of the activated iron tailings is 10 µm or less.

Zhao discloses that the fineness modulus of the aggregate becomes lower with an increase of the tailings content, which demands more water to keep the required workability (Zhao at p. 542, sec. 3, 2nd Col.). Therefore, Zhao recognizes the amount of (IOT) and the fineness modulus of the tailing fine sand as result-effective variables, directly affecting the water-to-binder ratio for the mixture needed to maintain a desired workability for the mixture. Zhao further discloses that the incorporation of the tailings into the mix increased the water demand and lowered the flowability of the fresh material due to the high specific surface area and rough surface of the tailings (Zhao at p. 548, sec. 6, point 2).
Zhao’s Table 1 discloses fineness modulus for each experimental composition ranging from 1.3 to 3.2, overlapping with the claimed range of 2.1 to 2.2. Overlapping ranges are prima facie evidence of obviousness.

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Fu/Chen1/Chen2/Li’s method by discovering the optimum or workable fineness modulus of the tailing fine sand ranges by routine experimentation, in view of Zhao’s fineness modulus of the tailing fine sand range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II) (A) (B).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
One of ordinary skill would have been motivated to pursue the modification in view of Zhao for the purpose of, e.g., finding the fineness modulus for the IOT that produce a desired mixture flowability, since Zhao teaches that the fineness modulus of the aggregate becomes lower with an increase of the tailings content, which demands more water to keep the required workability (Zhao at p. 542, sec. 3, 2nd Col.), and that the incorporation of the tailings into the mix increased the water demand and lowered the flowability of the fresh material due to the high specific surface area and rough surface of the tailings (Zhao at p. 548, sec. 6, point 2).

However, Fu/Chen1/Chen2/Li/Zhao is silent to, wherein the fly ash is first-grade fly ash, and the average particle diameter of the activated iron tailings is 10 µm or less.

In the same field of endeavor of methods for treating ultrafine tailings of iron ore, Hideaki discloses an example 2, wherein the average particle size in the tailings granule was obtained by crushing with an Eirich mixer, and further by the stirring effect at the time of granulation when used as a raw material powder of a shaped sintered raw material to a sintered raw material, Hideaki discloses that tailings having a diameter of 10 μm or less were also uniformly dispersed in the raw material, and these acted synergistically to improve granulation, resulting in the sintering productivity being more stable than the comparative example. (Hideaki at p. 7, ¶3).

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Fu/Chen1/Chen2/Li/Zhao’s method so that the average particle diameter of the activated iron tailings is 10 µm or less, as taught by Hideki.
One of ordinary skill would have been motivated to modify the average particle diameter of the activated iron tailings to be 10 µm or less, since Hideaki teaches that tailings having a diameter of 10 μm or less dispersed in the raw material acted synergistically to improve granulation, resulting in the sintering productivity being more stable than the comparative example. (Hideaki at p. 7, ¶3).

However, Fu/Chen1/Chen2/Li/Zhao/Hideaki is silent to, wherein 1) the fly ash is first-grade fly ash.
Nonetheless, Chen2 discloses a method for using a large amount of solid waste (e.g., fly-ash) to increase the utilization rate of solid waste and prepare a variety of building materials, this way reducing environmental pollution, and turning waste into usable materials, while being an environment friendly process (Chen2 at ll. 52-63). 
Zhao discloses the use of fly ash as replacement for cement in mineral admixtures, having a positive influence on the slump value of concrete, and cites Li et al., wherein a percentage increase of slump value to control of 5.1% was reported, when the mixture comprised concrete with 20% fly ash replacement for cement (Zhao at p. 7, ¶5).

In the analogous field of endeavor of concrete building materials and methods of molding concrete decorative surfaces, Han discloses manufacturing method of concrete decorative surface heat preservation fusion plate, comprising – inter alia – the following steps: S1, placing the insulating core material in the mould; S2, paving the prepared ultra-high performance concrete on the heat preservation core material prepared in step S1, then curing; S3, manufacturing a printing surface on the concrete surface in a transfer printing mode after curing; or a mirror surface is manufactured through polishing treatment; or, the litchi surface or the baked surface is manufactured through shot blasting treatment. (Han at p. 3, ¶3-5).
Han discloses the fly ash used is national first-class standard fly ash (analogous to the claimed “first-grade fly-ash”). (Han at p. 3, ¶12).
Further, Han discloses that by providing particles of different size of the constituent materials form the closest packing in the optimal proportion, i.e., the gaps formed by the stacking of millimeter-sized particles (aggregates) are filled with micron-sized particles (cement, fly ash, mineral Powder). (Han at p. 4, ¶1). 

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Fu/Chen1/Chen2//Li/Zhao/Hideaki’s method so that the fly-ash used in the mixture is a first-grade fly ash, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07:
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.”
One of ordinary skill would have been motivated to incorporate the use of first-grade fly-ash into the method of Fu/Chen1/Chen2/Li/Zhao/Hideaki, since Han teaches that by providing the mixture with said first-grade fly-ash, allows for the gaps formed by the stacking of millimeter-sized particles (aggregates) be filled with micron-sized particles (e.g., fly ash), forming the closest packing in the optimal proportion. (Han at p. 4, ¶1).

Claim(s) 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Chen1, Chen2 and Li, as applied to claim 8 above, as evidenced by the non-patent literature of HARRIS Supply Solutions (“Steel Rebar Sizes & Steel Rebar Stock,” 2019; Harris).
Regarding claim 12. Fu/Chen1/Chen2/Li discloses the method according to claim 8, except for, wherein the notch widths of grooves in the transverse grooves and the longitudinal grooves are 40-60 mm, and the depths of the grooves are 10-15 mm.
However, Chen1 discloses lateral gutter grooves 5 and multi-longitudinal gutter groves 6 (analogous to the claimed transverse and longitudinal grooves), and states that the cross-sectional shape of the lateral gutter groove 5 and the multi-longitudinal gutter groove 6 are both inner and outer small inverted conical grooves, and the bottom of the concrete cast-in-place layer 12 and the conical groove form a hook structure (Chen1 ll. 220-222). Chen1 FIG. 1 shows rebars (8, 9) being placed within the grooves and sandwiched between the prefabricated layer and the cast-in-place layer, one of ordinary skill would found obvious to modify the designed parameters (e.g., grooves width/depth) accounting for the diameter of the rebar needed for the specific application (see the  below copy of Harris’ table 1 showing the standard rebar sizes having a diameter of from 9 mm to 57.33 mm, overlapping the claimed width and depth measurements).
Chen1 discloses that the grooves can increase the bonding force between the prefabricated plate and the cast-in-place layer, solving the problem of small bonding force between the cast-in-place and the prefabricated panel of the ordinary laminated plate, and improve the ability of the interlayer to work together (Chen1 ll. 121-124).

    PNG
    media_image1.png
    335
    666
    media_image1.png
    Greyscale
Table 1: Retrieved from https://www.harrissupplysolutions.com/steel-rebar-sizes-stock.html
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Fu/Chen1/Chen2/Li’s method by selecting the widths and depths for the grooves that matches the desired design intent, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.
One would have been motivated to scale the size of Fu/Chen1/Chen2/Li’s transverse and longitudinal grooves to be within 40-60 mm notch widths and the depths of the grooves to be between 10-15 mm in order to, e.g., to account for the diameter of the specific reinforcing bar/rebars needed for the desired design (see e.g., Chen1’s FIG. 1, and the above Harris’ table 1 showing the standard rebar sizes). 

Regarding claim 13 and claim 14. Fu/Chen1/Chen2/Li discloses the method according to claim 8 and claim 12 (as evidenced by Harris), respectively, except for, wherein the thickness of the prefabricated layer is 60-70 mm, and the thickness of the laminated layer is 60-70 mm.
	However, Fu discloses a prefabricated laminated slab (see Fu’s FIG. 1), analogous in structure and function to the claimed slab, and discloses that by pouring from one end of the mould to the other end of the mould, ensures that the thickness of the concrete poured at each part is consistent and does not exceed the thickness of the prefabricated part (Fu’s p. 4, ¶4). 
	FU discloses that the thickness of the protective layer is controlled by the height of the cushion block 7 in use, overcoming the common defects of exposed bars, cracking, deflection of a steel bar framework, displacement and uneven protective layer in concrete engineering, hence, improving the quality of the prefabricated part (Fu at p. 9, ¶7).
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Fu/Chen1/Chen2/Li’s method by selecting the thickness of the prefabricated layer, and the thickness of the laminated layer that matches the desired design intent, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.
One would have been motivated to scale the size of Fu/Chen1/Chen2/Li’s thickness of the prefabricated layer and the thickness of the laminated layer in order to, e.g., by varying the thickness of the layers, providing a prefabricated slab with the capability of extra heat/noise insulation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Applicant argues that “there is no motivation to combine the teachings of Fu, Chen1 and Chen2,” since “Chen2 discloses two kinds of concrete using solid wastes, wherein one involves a conventional cement and the other involves a cement obtained in Chen2’s Example 2” Remarks p. 6, ¶3-4. This is not persuasive. 
At the outset, MPEP 2143, "KSR" rationale B states that “A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness.” Moreover, in Applicant’s instant Specification [0030] it is disclosed that, “There is no special requirement on the cement, and cement well known by those skilled in the art, such as ordinary Portland cement, is adopted.”
Therefore, Applicant argument is found not persuasive.

In response to applicant's argument that “Considering that the cited prior art references, including all the references cited by the Examiner, are silent to how to omit gypsum and calcium hydroxide of Chen2, those skilled in the art would not be motivated to exclude the gypsum and calcium hydroxide. Therefore, the combined teachings of Fu, Chen1 and Chen2 do not suggest the above features as recited in claim 8,” Remarks p. 6-7. 
Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Therefore, Applicant argument is found not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712